ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_01_NA_02_EN.txt. 36




                        SEPARATE OPINION
                   OF JUDGE CANÇADO TRINDADE



                              table of contents

                                                                         Paragraphs

     I. PROLEGOMENA: Some Introductory Considerations in
        Historical Perspective                                                 1-6
 II. Provisional Measures of Protection in ICJ Cases under
     the Convention against Genocide                                          7-14
        1. Provisional measures in the ﬁrst case on the Application of
           the Convention against Genocide (Bosnia and Herzegovina v.
           Yugoslavia (Serbia and Montenegro))                                8-12
        2. Provisional measures in the present case on the Application
           of the Convention against Genocide                                13-14
 III. International Fact-Finding: Relevant Passages of UN
      Reports of the Independent International Fact-Finding
      Mission on Myanmar                                                     15-40

        1. Mission’s report on Myanmar of 12 September 2018                  20-28

        2. Mission’s report on Myanmar of 8 August 2019                      29-34
        3. Mission’s “detailed ﬁndings” on Myanmar of 16 September
           2019                                                              35-40
 IV. International Fact-Finding: Reports of the UN Special
     Rapporteur on Human Rights in Myanmar                                   41-52

        1. Report of the Special Rapporteur on the situation of human
           rights in Myanmar (of 30 August 2019)                             42-44
        2. Report of the Special Rapporteur on the situation of human
           rights in Myanmar (of 2 May 2019)                                 45-47
        3. Report of the Special Rapporteur on the situation of human
           rights in Myanmar (of 20 August 2018)                             48-52
     V. Provisional Measures of Protection and the Imperative of
        Overcoming the Extreme Vulnerability of Victims                      53-74
        1. The legacy of the Second World Conference on Human
           Rights (1993), in its attention to human vulnerability            55-65


37

37 application of the genocide convention (sep. op. cançado trindade)

      2. International case law and the need of properly addressing
         human vulnerability                                           66-74
        (a) Support for the relevance of consideration of vulnera-
            bility of the victims                                      66-69
        (b) Invocation of occurrence of extreme human vulnerabil-
            ity                                                        70-74
 VI. The Utmost Importance of the Safeguard of Fundamental
     Rights by Provisional Measures of Protection, in the
     Domain of JUS COGENS                                              75-87
      1. Fundamental, rather than “plausible”, rights                  75-80
      2. Jus cogens under the Convention against Genocide and the
         corresponding customary international law                     81-87
VII. Epilogue                                                          88-94


        I. PROLEGOMENA: Some Introductory Considerations
                    in Historical Perspective

   1. I have voted in support of the present Order of provisional measures
of protection, in the case of Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide (The Gambia v. Myanmar)
[hereinafter Application of the Convention against Genocide], which has
just been adopted by the International Court of Justice (ICJ), signiﬁcantly
by unanimity. The provisional measures just ordered are intended to
bring the necessary protection to human beings who have been suﬀering
for a long time in a situation of extreme vulnerability.
   2. Once again, in the cas d’espèce, the ICJ is seized of a case on the
basis of the 1948 Convention against Genocide. Looking back in time,
when the Convention was adopted, on 9 December 1948, on the eve of
the adoption of the Universal Declaration of Human Rights (on 10 Decem-
ber 1948), the ICJ, established in June 1945, was still in its initial years.
Shortly afterwards, the ICJ was already called upon to pronounce on the
matter, still in the very early years of its existence, when it delivered, on
28 May 1951, its Advisory Opinion on Reservations to the Convention
against Genocide.
   3. Several years passed until the ICJ became seized of successive con-
tentious cases speciﬁcally on the basis of the Convention against Geno-
cide, especially in respect of the victims of wars and of devastation in the
Balkans in the last decade of the twentieth century (case of the Application
of the Convention on the Prevention and Punishment of the Crime of Geno-
cide (Bosnia and Herzegovina v. Serbia and Montenegro) [hereinafter
Application of the Convention against Genocide (Bosnia and Herzegovina v.
Serbia and Montenegro)], Judgment, I.C.J. Reports 2007 (I), and case of
the Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Croatia v. Serbia), Judgment, I.C.J. Reports 2015 (I)).


38

38 application of the genocide convention (sep. op. cançado trindade)

   4. There have also been occasions in which the ICJ addressed the Con-
vention against Genocide together with other United Nations conventions
(on human rights): this occurred, e.g., in the ICJ’s Judgment of 3 February
2006 (on jurisdiction and admissibility) in the case of Armed Activities on
the Territory of the Congo (New Application: 2002) (Democratic Republic
of the Congo v. Rwanda) (Jurisdiction and Admissibility, Judgment,
I.C.J. Reports 2006, paras. 27 et seq.). In that decision, the ICJ acknowl-
edged the universality of the Convention against Genocide and the impor-
tance of the principles underlying the Convention (para. 64); it referred to
the norms contained in the substantive provisions of the Convention as
being jus cogens, creating rights and obligations erga omnes (ibid.).
   5. Yet, in that same Judgment, when the ICJ turned to its own jurisdic-
tion, and pursued a voluntarist outlook, it was attentive to the consent of
States (paras. 78, 125 and 127). This was unfortunate, as it deprived the
Court to develop further its own reasoning in a matter of such impor-
tance. This is a point which I shall retake later (cf. Parts V-VI, infra). In
my own perception, human conscience stands above the will of States. In
this understanding, I shall present my separate opinion, identifying, at
ﬁrst, the points to be examined in sequence.


   6. They are the following ones: (a) provisional measures of protection
in ICJ cases under the Convention against Genocide; (b) international
fact-ﬁnding: relevant passages of UN reports of the Independent Interna-
tional Fact-Finding Mission on Myanmar, and of the UN Special Rap-
porteur on Human Rights in Myanmar; (c) provisional measures of
protection and the imperative of overcoming the extreme vulnerability of
victims, encompassing the legacy of the Second World Conference on
Human Rights (1993) in its attention to human vulnerability, and
international case law and the need of properly addressing human vulner-
ability; (d) the great relevance of the safeguard of fundamental rights
by provisional measures of protection, in the domain of jus cogens, under
the Convention against Genocide and the corresponding customary
international law. The way is then paved for the presentation of an epi-
logue.



     II. Provisional Measures of Protection in ICJ Cases under
                  the Convention against Genocide

   7. The presence of the invocation of the Convention against Genocide
before the ICJ, time and time again, discloses its great importance, given
the timeless and most regrettable presence of violence and cruelty in
human relations. Yet, the occasions have been rare when the ICJ has
been called upon to decide on requests for provisional measures of pro-
tection on the basis of the Convention against Genocide (Application of

39

39 application of the genocide convention (sep. op. cançado trindade)

the Convention against Genocide (Bosnia and Herzegovina v. Yugoslavia
(Serbia and Montenegro)) in 1993, and now of Application of the Conven-
tion against Genocide, as I shall consider in sequence.


               1. Provisional Measures in the First Case on
           the Application of the Convention against Genocide
     (Bosnia and Herzgovina v. Yugoslavia (Serbia and Montenegro))
   8. In the ﬁrst case before the ICJ on the Application of the Convention
against Genocide, following the original request for provisional measures
by Bosnia and Herzegovina, the ICJ adopted its Order of 8 April 1993,
and, following the second request for additional provisional measures,
the ICJ adopted its Order of 13 September 1993. In the ﬁrst Order, of
8 April 1993, the ICJ held that it has prima facie jurisdiction under Arti-
cle IX of the Convention against Genocide, and can thus consider indi-
cating provisional measures protecting rights under the Convention. It
then stressed that, under Article I of the Convention against Genocide, all
States parties have undertaken the duty to prevent and punish genocide
as a crime under international law 1.

   9. As there was a grave risk of acts of genocide being committed, the
ICJ issued two provisional measures relating to the Convention against
Genocide, whereby Yugoslavia should promptly: (a) take all measures
within its power to prevent the commission of the crime of genocide; and
(b) ensure that any military or organizations and persons under its con-
trol, direction or inﬂuence do not commit any acts of genocide, of con-
spiracy to commit genocide, of incitement to commit genocide, or of
complicity in genocide (para. 52A). Moreover, the ICJ issued a more
general provisional measure, whereby both Parties should take no action,
and ensure that no action is taken, that may aggravate or extend
the existing dispute, or make it more diﬃcult to reach a solution
(para. 52B).


   10. Subsequently, in its Order of 13 September 1993, the ICJ found
that the development of the situation in Bosnia and Herzegovina justiﬁed
consideration of the second request; while Bosnia and Herzegovina
attempted to expand the bases of the Court’s prima facie jurisdiction
beyond the Convention against Genocide, the ICJ once again held that its
jurisdiction is based on Article IX of the Convention. It then proceeded
to examine the new request keeping in mind the provisional measures of
protection it had already ordered ﬁve months earlier.

   1 Bosnia and Herzegovina and Yugoslavia had thus a clear duty to take all measures to

prevent any acts of genocide (irrespective of whether any past acts were legally imputable
to them).

40

40 application of the genocide convention (sep. op. cançado trindade)

   11. The Court found that the ten additional provisional measures just
requested by Bosnia and Herzegovina do not concern the protection of
disputed rights which might form the basis of a judgment in the exercise
of the Court’s jurisdiction under Article IX of the Convention against
Genocide. The ICJ reasserted that the two Parties were already under a
clear obligation to do all in their power to prevent the commission of any
acts of genocide (under the Convention itself), and, furthermore, to
ensure that no action was taken to aggravate or extend the existing dis-
pute (as it determined in the provisional measures indicated in its previ-
ous Order of 8 April 1993).

   12. As the ICJ was not satisﬁed with the situation as it remained, it
found that it required, instead of additional measures, the prompt and
eﬀective compliance with the existing provisional measures indicated by
its Order of 8 April 1993. In the same Order of 13 September 1993, the
ICJ reiterated the undertaking to prevent and punish genocide contained
in Article I of the Convention against Genocide, and the recognition
thereunder that the crime of genocide, whether committed in time of
peace or in time of war, “shocks the conscience of mankind”, results in
“great losses to humanity”, and goes against “the spirit and aims of the
United Nations”, as promptly stated in General Assembly resolu-
tion 96 (I) of 11 December 1946 (paras. 50-51).


     2. Provisional Measures in the Present Case on the Application of
                     the Convention against Genocide
   13. The present case now before the ICJ, opposing The Gambia to
Myanmar, is a new occasion of requested provisional measures of protec-
tion before the ICJ, again concerning the Application of the Convention
against Genocide. The Applicant State, as will be seen next (Parts III
and IV), refers to international fact-ﬁnding, comprising UN Mission’s
Reports (2018 and 2019) and reports of the UN Special Rapporteur on
Human Rights in Myanmar (2018 and 2019).

  14. An account of their contents will pave the way for an examination
of provisional measures of protection and the imperative of overcoming
the extreme vulnerability of victims (Part IV) in the present separate opin-
ion. It is signiﬁcant that the needed protection of persons and groups in
extreme vulnerability is attracting the attention of the United Nations, by
the work of its Human Rights Council (infra) as well as of the ICJ, in the
present request of provisional measures of protection. This is, in my per-
ception, a matter of great concern in the contemporary law of nations as
a whole.




41

41 application of the genocide convention (sep. op. cançado trindade)

            III. International Fact-Finding: Relevant Passages of
                 UN Reports of the Independent International
                      Fact-Finding Mission on Myanmar


   15. On 11 November 2019, The Gambia submitted an Application to
the ICJ instituting proceedings against Myanmar concerning alleged vio-
lations of the 1948 Convention against Genocide, and requesting the indi-
cation of provisional measures of protection, in accordance with Article 41
of the ICJ Statute and Articles 73, 74, and 75 of the Rules of Court. In its
Application, The Gambia describes “a brutal and continuing campaign of
sweeping genocidal acts and measures, imposed by Myanmar against
members of the Rohingya group, intended to destroy the group in whole
or in part”, in violation of the Convention against Genocide (para. 114).
The Gambia, as a State party to the Convention, submits that provisional
measures are necessary to protect against further irreparable harm the
rights of the Rohingya group under the Convention (para. 115) 2.
   16. The aforementioned Application by The Gambia in the cas d’espèce,
on alleged acts of genocide against the Rohingya people in Myanmar,
includes references to: (a) two reports by the Independent International
Fact-Finding Mission on Myanmar, which provide evidence of intent of
genocide against the Rohingya population in Myanmar; and (b) three
reports by the Special Rapporteur of the Human Rights Council on the
Situation of Human Rights in Myanmar, which provide evidence of con-
tinuing discrimination and potential genocide against the Rohingya popu-
lation in Myanmar. May I summarize the relevant passages of them.
   17. The Independent International Fact-Finding Mission on Myanmar
was established by the UN Human Rights Council (resolution 34/22). The
Mission found consistent patterns of grave violations of human rights in
Kachin, Rakhine and Shan States in Myanmar, in addition to grave viola-
tions of international humanitarian law, including the deliberate targeting of
civilians. The Mission further found that these violations were committed
mainly by Myanmar security forces. The Mission also noted a pervasive
situation of impunity at domestic level, as well as a lack of co-operation
from the Government of Myanmar with the Mission, and recommended
that the impetus for accountability must come from the international com-
munity.

   18. Throughout its Application instituting proceedings, The Gambia
refers to reports (of 2018 and 2019) of the Independent International
Fact-Finding Mission on Myanmar, stating that their ﬁndings are “espe-




     2   And cf. also paras. 113 et seq.

42

42 application of the genocide convention (sep. op. cançado trindade)

cially signiﬁcant” (para. 10). It refers primarily to two detailed reports on
the ﬁndings of the Mission, namely, the Report of the Detailed Findings of
the Independent International Fact-Finding Mission on Myanmar (of
17 September 2018) 3 and the report of 16 September 2019 4.
   19. The Gambia’s Application refers, furthermore, to the condensed
report presented to the UN Human Rights Council on 12 September
2018 5. The aforementioned consolidated reports submitted to the
UN Human Rights Council, of 12 September 2018 6 of 8 August 2019 7, in
addition to the extensive detailed ﬁndings of 16 September 2019 (cf. infra),
all cited by The Gambia in its Application, contain passages deserving
particular attention, which I proceed to summarize in sequence.


           1. Mission’s Report on Myanmar of 12 September 2018
   20. In considering allegations of grave violations of human rights, the
2018 UN Fact-Finding Mission Report focuses on three emblematic situ-
ations, namely: the crisis in Rakhine State; the hostilities in Kachin and
Shan States; and the infringement on the exercise of fundamental
freedoms and the issue of hate speech (para. 15). As to the crisis in
Rakhine State, the Mission states that the Government of Myanmar has
implemented policies and practices over decades which have steadily
marginalized the Rohingya people, and led to their “extreme
vulnerability”, resulting in “a continuing situation of severe, systemic and
institutionalized oppression from birth to death” (para. 20).

  21. The Mission Report outlines as a cornerstone of this oppression of
the Rohingya their lack of legal status (para. 21), their restrictions to
food, health and education 8, disclosing “a looming catastrophe for
decades” (para. 22). It then refers to “[o]ther discriminatory restrictions”,


   3 Application instituting proceedings, paras. 10-12, and cf. note 11, citing UN Human

Rights Council, Report of the Detailed Findings of the Independent International Fact-
Finding Mission on Myanmar (17 September 2018), UN doc. A/HRC/39/CRP.2.
   4 Application instituting proceedings, paras. 13-14, and cf. note 21, citing UN Human

Rights Council, Detailed Findings of the Independent International Fact-Finding Mission on
Myanmar (16 September 2019), UN doc. A/HRC/42/CRP.5.
   5 Application instituting proceedings, paras. 10 et seq. and note 11; citing UN Human

Rights Council, Report. . ., op. cit. infra note 6.
   6 UN Human Rights Council, Report of the Independent International Fact-Finding

Mission on Myanmar (12 September 2018), UN doc. A/HRC/39/64 [2018 Mission Report].
     7
    UN Human Rights Council, Report of the Independent International Fact-Finding
Mission on Myanmar (8 August 2019), UN doc. A/HRC/42/50 [2019 Mission Report].
     8
     Their degree of malnutrition witnessed in northern Rakhine State being “alarming”
(para. 23).

43

43 application of the genocide convention (sep. op. cançado trindade)

such as those to freedom of movement, to marriage authorization, to
reproduction, and to birth registration (para. 23).



  22. The Mission, moreover, addresses grave violations of human rights
which took place during the outbreak of violence in 2012, as well as dur-
ing the “clearance operations” of 2017 (paras. 24-54). In relation to
Kachin and Shan States, the Report notes that similar patterns of con-
duct by security forces (Tatmadaw soldiers and others) were witnessed,
including violations against ethnic and religious minorities committed
with persecutory intent (paras. 55-70).

   23. The Report further dwells upon the continuing systematic oppres-
sion of the Rohingya in Myanmar, with persisting violence and restrictive
policies on the Rohingya (paras. 49-51), including unlawful killings and
torture of civilians (against men, women and children — paras. 60-61).
Moreover, it also refers to the systematic appropriation of vacated
Rohingya land (para. 50), sexual violence (para. 62) and forced labour
(paras. 60-61 and 63-64).
   24. The 2018 Mission Report further addresses hate speech, noting
dehumanizing and stigmatizing language against the Rohingya and Mus-
lims in general, used by extremist Buddhist groups, which has been con-
doned and mirrored by the Myanmar authorities themselves (para. 73).
The 2018 Mission Report determines, as hallmarks of Tatmadaw opera-
tions (paras. 75-82), the following ones: (a) the targeting of civilians
(paras. 76-78); (b) sexual violence as a recurrent feature (para. 79); (c)
exclusionary rhetoric and systematic discriminatory policies against the
Rohingya (paras. 80-81); (d) and impunity within the Tatmadaw and in
Myanmar more generally (paras. 82, 95-98 and 100).

   25. The Mission ﬁnds, on the basis of the information it has collected,
that it has reasonable grounds to conclude that serious crimes under
international law have been committed, considering separately genocide,
crimes against humanity, and war crimes (paras. 83-89). As to genocide
(paras. 84-87), the Report suggests that the crimes in Rakhine State and
the manner whereby they were perpetrated are similar in nature, gravity
and scope to facts which have allowed genocidal intent to be established
in other contexts (paras. 85-86) 9.

   26. Furthermore, the Mission states that the primary perpetrator of
grave violations of human rights and of crimes under international law, in
relation to the facts at issue, was the Tatmadaw, with the contribution of


     9
     It concludes that there is suﬃcient information to warrant the investigation and pros-
ecution of senior oﬃcials for genocide (para. 87).

44

44 application of the genocide convention (sep. op. cançado trindade)

civilian authorities by way of inaction, denial of wrongdoing, blocking
independent investigation, and destroying evidence (paras. 90-94) 10. Suc-
cessive paragraphs refer to evidence relating to alleged genocide against
the Rohingya people.
   27. The Report addresses the systematic oppression of the Rohingya
through governmental policies implemented over decades, including
restrictions on citizenship, freedom of movement, marriage authorization,
reproduction, and birth registration (paras. 20-23). In devoting attention
to the escalation of violence in 2012 (paras. 24-30), it singles out, in par-
ticular: (a) the plan to instigate violence and amplify tensions through a
campaign of hate and dehumanization of the Rohingya (para. 25); (b) the
complicity of Myanmar security forces through inaction or active partici-
pation in the violence against the Rohingya (para. 26); (c) displacement,
and restrictions on freedom of movement, on the right to education and
on the right to vote (paras. 29-30).


   28. The 2018 Mission Report then dwells upon the “clearance opera-
tions” conducted by Myanmar security forces against the Rohingya in
2017 (paras. 31-54), including, in particular: (a) the disproportionate and
targeted attacks on the Rohingya villages (para. 33), and the modus oper-
andi of these targeted attacks (para. 34); (b) the level of pre-planning
and design of the attacks (paras. 35, 43, 45-46, 48 and 53); (c) the vio-
lence being perpetrated by Myanmar security forces, with the participa-
tion of some male civilians of diﬀerent ethnic groups (paras. 52-53);
(d) the indiscriminate killing (paras. 36-37 and 39-41); (e) the sexual vio-
lence (paras. 36 and 38-39); (f) the widespread targeted destruction of
Rohingya-populated areas (para. 42).

                  2. Mission’s Report on Myanmar of 8 August 2019
   29. The 2019 Mission Report proceeds to the consolidation of its
ﬁndings on conﬂict-related human rights issues in Rakhine, Chin, Shan
and Kachin States, with a view to its handover to the Independent Inves-
tigative Mechanisms for Myanmar; it also provides an update on the situ-
ation of the Rohingya (paras. 76-94). The Mission notes that, despite
mass displacement of the Rohingya people, some 600,000 Rohingya are
estimated to remain in Rakhine State in Myanmar, and continue to be
subjected to discriminatory policies, including segregation and restricted
movement, deprivation of citizenship, physical attacks, arbitrary arrests,
and other violations of their human rights (para. 76).

  30. The Mission focuses its discussion on movement restrictions as
“one of the clearest indicators of their chronic persecution”, noting that
such restrictions have tightened since the violence perpetrated in 2012, as

     10   Cf., in relation to civilian authorities, para. 93.

45

45 application of the genocide convention (sep. op. cançado trindade)

well as the ways in which the movement restrictions aﬀect access by the
Rohingya to economic, social and cultural rights (such as health services,
education, and livelihoods) (paras. 77-78 and 80). The Mission also
addresses internment camps, wherein some 126,000 Rohingya were still
living, subject to appalling conditions, with no foreseeable plan for reloc-
ation (para. 82).


  31. The Mission adds that the Government of Myanmar appears to be
continuing its plan to keep the Rohingya oﬀ their lands and further to
segregate them, according to satellite imagery and witness testimony
about the construction of new camps for displaced Rohingya refugees
(para. 84). The Mission further notes the continued discrimination with
respect to citizenship laws and forcing Rohingya to accept national veri-
ﬁcation cards through threat and intimidation (paras. 86-87).

   32. The Mission’s update Report indicates that the situation of the
Rohingya remains largely unchanged, and warns, as to genocide, that it
has reasonable grounds to conclude that there is a strong inference of
genocidal intent on the part of the State, that there is a serious risk of
recurrence of genocidal actions, and that Myanmar is failing in its obliga-
tions to prevent, investigate, and enact legislation to criminalize and pun-
ish genocide (paras. 89-90).
   33. The Report refers to evidence relating to the alleged genocide
against the Rohingya people, encompassing: (a) ongoing chronic per-
secution measures, including movement restrictions aﬀecting the Roh-
ingya’s access to economic, social, and cultural rights (paras. 76-81);
(b) internment camps for displaced Rohingya, with the Government of
Myanmar continuing its plan to keep the Rohingya oﬀ their lands and
segregated (paras. 82-84); (c) forced labour, including Rohingya being
forced to build new camps for the displaced Rohingya (para. 88); (d) con-
tinued discrimination with respect to citizenship laws and forcing
Rohingya to accept national veriﬁcation cards through threat and intimi-
dation (paras. 86-87).


   34. The Mission concludes that the situation of the Rohingya remains
largely unchanged and the Myanmar Government’s acts “continue to be
part of a widespread and systematic attack that amounts to persecution
and other crimes against humanity against the Rohingya in Rakhine
State” (para. 89). It adds that

     “the Mission also has reasonable grounds to conclude that there is a
     strong inference of genocidal intent on the part of the State, that there
     is a serious risk that genocidal actions may recur, and that Myanmar
     is failing in its obligation to prevent genocide, to investigate genocide,

46

46 application of the genocide convention (sep. op. cançado trindade)

          and to enact eﬀective legislation criminalizing and punishing geno-
          cide” (para. 90).

                   3. Mission’s “Detailed Findings” on Myanmar
                               of 16 September 2019
  35. Shortly after its Report of 8 August 2019, the Mission submitted to
the UN Human Rights Council the extensive “detailed ﬁndings” on Myan-
mar, of 16 September 2019, as a complementary factual information (in
190 pages) 11. The document starts with a summary of the forms of grave
violations incurred into (para. 2), the determination of State responsibility
(paras. 45 and 58-59) and the need of reparations (paras. 42-43). The
“detailed ﬁndings” cover violence in distinct forms (including beatings),
torture and cruel treatment, forced labour (paras. 190-194), deprivation of
food and of humanitarian relief (paras. 172-175) 12, as well as deprivation
of health and of land (paras. 139-140).


   36. According to the document, violence also encompassed forced dis-
placement of persons and human traﬃcking (para. 589), as well as other
war crimes, amidst humiliation or degradation (para. 192). It stressed the
prohibition of torture as one of jus cogens, as a peremptory norm of cus-
tomary international law (para. 389). Those grave breaches, — it
warned, — disclosed the need of assertion of State responsibility, keeping
in mind the continuity of the intent of genocide (paras. 230, 233, 238, 667
and 669).
   37. The document devoted particular attention to the endeavours of
the UN Mission (reports of 2018-2019) to infer the “genocidal intent
under the rules of State responsibility” on the part of the State of
Myanmar (para. 223, and cf. para. 220). In the words of the “detailed
ﬁndings”,
            “The Mission has identiﬁed seven indicators from which it inferred
          genocidal intent to destroy the Rohingya people as such, all based on
          the consideration of indicators of genocidal intent in international
          case law: ﬁrst, the Tatmadaw’s extreme brutality during its attacks on
          the Rohingya; second, the organized nature of the Tatmadaw’s
          destruction; third, the enormity and nature of the sexual violence per-
          petrated against women and girls during the ‘clearances operations’;
          fourth, the insulting, derogatory, racist and exclusionary utterances
          of Myanmar oﬃcials and others prior, during and after the ‘clearance
          operations’; ﬁfth, the existence of discriminatory plans and policies,
          such as the Citizenship Law and the NVC process, as well as the
          Government’s eﬀorts to clear, raze, conﬁscate and build on land in a
     11
      See note 4 supra.
     12
      It stressed the need of humanitarian relief to be extended to the most vulnerable
victims (para. 633).

47

47 application of the genocide convention (sep. op. cançado trindade)

     manner that sought to change the demographic and ethnic composi-
     tion of Rakhine State, the goal being to reduce the proportion of
     Rohingya; sixth, the Government’s tolerance for public rhetoric of
     hatred and contempt for the Rohingya; and seventh, the State’s fail-
     ure to investigate and prosecute gross violations of international
     human rights law and serious violations of international humanitar-
     ian law, both as they were occurring and after they occurred. These
     seven indicators also allow the Mission to infer that the State did not
     object and in fact endorsed the Tatmadaw’s ‘clearance operations’
     and the manner in which they were conducted.




        Every one of these indicators is linked to the acts or omissions of
     Myanmar State organs, including the military, other security forces,
     ministries, legislative bodies, the UEHRD and other civilian institu-
     tions. Collectively they demonstrate a pattern of conduct that infers
     genocidal intent on the part of the State to destroy the Rohingya, in
     whole or in part, as a group. For reasons explained in its 2018 Report,
     there is no reasonable conclusion to draw, other than the inference of
     genocidal intent, from the State’s pattern of conduct.” (Paras. 224-
     225.)


   38. The “detailed ﬁndings”, furthermore, revealed a temporal perspec-
tive of the grave breaches: it pointed out that, even before the occurrences
of violence against the Rohingya in 2012 and 2016-2017, leading to the
forced displacement and exodus of those victimized: there were other
periods of violence — it added — such as the military operations in 1977,
which led some 200,000 Rohingya to ﬂee to Bangladesh; this again
happened in 1992 (amidst killings, torture, rape and other violations),
which led 260,000 Rohingya to ﬂee to Bangladesh (paras. 202-205 and
214-215).
   39. Still in this temporal perspective, the document identiﬁed in the
1982 Citizenship Law of Myanmar as discriminatory against the Rohingya
people, denying them citizenship and other “fundamental rights”, causing
them “great physical or mental suﬀering” constituting “crime against
humanity” (paras. 101-106 and 216). It added that there was need of fur-
ther investigation of the facts, so as to render justice (para. 226), given the
grave violations committed mainly by the Tatmadaw (the Myanmar mili-
tary) of the international law of human rights and international humani-
tarian law (para. 457), as well as of the United Nations Convention on
the Rights of the Child (para. 527).



48

48 application of the genocide convention (sep. op. cançado trindade)

   40. Over the last decades those violations have established a level of
continuing oppression against the Rohingya rendering their life in Myan-
mar unbearable. They had to face the denial of their rights, and even of
legal status and identity. State-sanctioned laws and policies “occurred in
the context of State-sanctioned discriminatory rhetoric”, with “institu-
tionalized oppression” amounting to persecution (para. 210). The attacks
against “Myanmar’s Rohingya population” were undertaken with “geno-
cidal intent”, and ever since the Mission’s 2018 Report “the situation of
the 600,000 Rohingya remaining in Myanmar is worse after another year
of living under deplorable conditions” (paras. 212-213).




                IV. International Fact-Finding: Reports
            of the UN Special Rapporteur on Human Rights
                              in Myanmar

   41. In its Application, The Gambia further notes that the UN Human
Rights Council’s Special Rapporteur on the Situation of Human Rights
in Myanmar (Ms Yanghee Lee) has carried out extensive fact-ﬁnding on
Myanmar’s campaign against the Rohingya 13. The Special Rapporteur,
in addition to her statements made at the UN Human Rights Council,
also submitted reports to it, on the situation of human rights in Myan-
mar, including a recent report presented on 30 August 2019 14. Two of her
earlier reports (of 2 May 2019 15 and 20 August 2018 16) are also of par-
ticular interest in relation to allegations of genocide against the Govern-
ment of Myanmar.


  1. Report of the Special Rapporteur on the Situation of Human Rights
                    in Myanmar (of 30 August 2019)
   42. In her Report of 30 August 2019, the Special Rapporteur on the
Situation of Human Rights in Myanmar, referring to armed conﬂict and
violence, addresses reports of ongoing violent attacks against the Rohing-

     13
      It cites her statement at the thirty-seventh session of the Human Rights Council on
12 March 2018; Application instituting proceedings, para. 7 and note 4.
   14 UN Human Rights Council, Report of the Special Rapporteur on the Situation of

Human Rights in Myanmar — Yanghee Lee (30 August 2019), UN doc. A/74/342 [August
2019 Report of the Special Rapporteur].
   15 UN Human Rights Council, Report of the Special Rapporteur on the Situation of

Human Rights in Myanmar — Yanghee Lee (2 May 2019), UN doc. A/HRC/40/68.
  16 UN Human Rights Council, Report of the Special Rapporteur on the Situation of

Human Rights in Myanmar — Yanghee Lee (20 August 2018), UN doc. A/73/332.


49

49 application of the genocide convention (sep. op. cançado trindade)

yas (and property) in the context of the conﬂict with the Arakan Army in
Rakhine State (para. 40). She observes that living conditions for the
Rohingya in northern Rakhine State “remain dreadful”, with continuing
reports of beatings, killings and the burning of houses and rice stores
(ibid.).

  43. She outlines the need to conduct policies “in a rights-based man-
ner”, and to put an end to the root-causes of forced displacement of per-
sons (para. 44). Moreover, as to internally displaced persons, the Special
Rapporteur points out that, in central Rakhine State, “128,000 Rohingya
and Kaman people remain interned in camps where they have lived in
squalid conditions since 2012”, with restrictions on their freedom of
movement (para. 45).

   44. The Special Rapporteur (Ms Yanghee Lee) then warns that, if the
process being pursued continues, it will result in the permanent segrega-
tion of displaced Rohingya and Kaman communities in Rakhine
(para. 45). As to Rohingya refugees, she expresses her view that “Myan-
mar has entirely failed to dismantle the system of persecution under which
the Rohingya in Rakhine continue to live. While this situation persists, it
is not safe or sustainable for refugees to return” (para. 54) 17.

  2. Report of the Special Rapporteur on the Situation of Human Rights
                      in Myanmar (of 2 May 2019)
  45. Earlier on, in her Report of 2 May 2019, the Special Rapporteur
notes that the campaign to impose national veriﬁcation cards on the
Rohingya is continuing unabated, and the Rohingya are still required to
apply for permission to leave their villages in accordance with existing
restrictions on their movement (para. 34). Furthermore, in relation to
Rohingya refugees, the Special Rapporteur observes that the conditions
for voluntary, safe, digniﬁed and sustainable returns do not exist, despite
the Governments of Bangladesh and Myanmar having agreed to begin
repatriation in mid-November 2018 (para. 43).

   46. She addresses the overcrowded conditions for the Rohingya refugees
in Bangladesh, as well as the fear of refugees of forced repatriation following
the aforementioned agreement between the Governments of Bangladesh
and Myanmar (paras. 41-43). The Special Rapporteur (Ms Yanghee Lee)
further notes that this planned repatriation has caused high levels of fear
and anxiety among the refugee population at the prospect of forced return,


   17 Furthermore, she expresses concern that national veriﬁcation cards will be issued to

Rohingya returnees after their biometric data is collected, noting the possibility that any
biometric data collected could be used to place further controls on Rohingya who return
to Myanmar (para. 55).

50

50 application of the genocide convention (sep. op. cançado trindade)

leading some refugees to go into hiding or even attempt to take their own
lives to avoid forced return to Myanmar (para. 43).
   47. And, as to institutionalized hate speech, she expresses alarm at its
pervasive nature, particularly due to the use of hate speech by senior gov-
ernmental oﬃcials (para. 51). She warns that “hate speech and misinfor-
mation” have come from “public institutions linked to the military”
(para. 53) and calls for deﬁnitely avoiding to teach children ideas promot-
ing “racial superiority and communal disharmony”, removing “all incen-
diary passages from all textbooks” (para. 52).



  3. Report of the Special Rapporteur on the Situation of Human Rights
                    in Myanmar (of 20 August 2018)
   48. Even earlier, in her Report of 20 August 2018, the Special Rappor-
teur condemns the widespread and systematic violations of the interna-
tional law of human rights and international humanitarian law committed
by the Tatmadaw against the Rohingya population in Myanmar for
decades, with particular attention to the armed conﬂict and situations of
violence from March 2018 (para. 36). She declares that there is “credible
information” that the 33rd and 99th Light Infantry Divisions of the Tat-
madaw were among those responsible for perpetrating “extreme violence
against the Rohingya population in northern Rakhine State” (as from
25 August 2017) (para. 37), including massacres involving “the killings of
many men, women and children, beatings, rapes and the burning of
houses” (paras. 38-39) 18.
   49. The Special Rapporteur (Ms Yanghee Lee) speciﬁcally addresses
sexual violence, stating that “the widespread threat and use of sexual vio-
lence” was part of the “Tatmadaw’s strategy of humiliating, terrorizing
and collectively punishing the Rohingya community” and forcing them
“to ﬂee and prevent their return” (para. 48). She also expresses concern
in relation to the dire living conditions in the internment camps, given
the continuing violence and discrimination against the Rohingya in
Rakhine State, as well as in relation to its intended closure of the camps
to hasten the return of displaced persons to their places of origin
(paras. 52-53).
   50. The Special Rapporteur’s concern also encompasses the ongoing dis-
crimination in citizenship laws in Myanmar, with the lack of citizenship
status of the Rohingya people in Myanmar, and the lack of recognition of
refugee status for the Rohingya people in Bangladesh (paras. 58-60 and
62). She notes that, according to statements from newly arrived Rohingya
refugees in Cox’s Bazar, conditions for the Rohingya in Rakhine State have


     18
      Citing Amnesty International, “We Will Destroy Everything: Military Responsibility
for Crimes against Humanity in Rakhine State” (27 June 2018).

51

51 application of the genocide convention (sep. op. cançado trindade)

      “worsened signiﬁcantly since before the violence of August 2017 as a
      result of heightened movement restrictions, lack of access to liveli-
      hoods, education, health and basic services, and ongoing violence,
      intimidation and extortion by security forces” (para. 61).

   51. Furthermore, discriminatory laws, including those relating to free-
dom of movement, family registration, marriage and birth, remain in
place (para. 61). The Special Rapporteur notes that pressure by security
forces for the Rohingya to accept national veriﬁcation cards has led to
violence (para. 62). As to the destruction of Rohingya villages, the Special
Rapporteur notes that bases for security forces, reception and transit cen-
tres for repatriation and model villages — which have historically been
used to encourage the resettlement of Buddhists to Rakhine State, dis-
placing the Muslim population, — have been built on land that was pre-
viously home to the Rohingya (para. 63).

  52. The Special Rapporteur comes to the conclusion that the afore-
mentioned situation in Myanmar calls for accountability, and “[j]ustice
and the right of victims to reparation should not be contingent on any
political or economic interest”, keeping in mind that “there can be no
genuine or meaningful accountability unless the victims’ concerns are
addressed” (para. 73). To that eﬀect, she presents a series of recommen-
dations (paras. 75-80).


     V. Provisional Measures of Protection and the Imperative of
          Overcoming the Extreme Vulnerability of Victims

   53. The UN reports above reviewed give accounts of great suﬀering on
the part of the numerous victims of the tragedy in Myanmar; further to
those who were killed or died, the surviving ones remain in a situation of
extreme vulnerability. I ascribe considerable importance to human vul-
nerability, to which I have always been attentive, and I shall address this
point further in the following paragraphs of the present Part V of the
separate opinion.
   54. The provisional measures of protection just ordered by the ICJ in
the cas d’espèce aim to safeguard the fundamental rights of the surviving
victims The suﬀering of victims has marked presence in the writings of
thinkers along the centuries. May I here recall that, in the mid-twentieth
century, Cecília Meireles observed, in her poem “Os Mortos/The Ones
Who Died” (1945):
      “Creio que o morto ainda tinha chorado, depois da morte :
      enquanto os pensamentos se desagregavam,
      depois de o coração se acostumar de ter parado. (. . .)



52

52 application of the genocide convention (sep. op. cançado trindade)

          Creio que o morto chorou depois da morte.
          Chorou por não ter sido outro. (. . .)

          Mas sobre seus olhos havia uns outros, mais infelizes,
          que estavam vendo, e entendendo, e continuavam sem nada.
          Sem esperança de lágrima.
          Recuados para um mundo sem vibração.
          Tão incapazes de sentir que se via o tempo de sua morte.
          Antiga morte já entrada em esquecimento.
          Já de lágrimas secas.”

          [“I believe that the one who died had still cried, after death:
          while the thoughts disaggregated themselves,
          after the heart gets used to having stopped. (. . .)

          I believe the one who died cried after death.
          Cried for not having been someone else. (. . .)

          But over his eyes there were some others, more unfortunate ones,
          who were seeing, and understanding, and remained without anything.
          Without hope of a tear.
          Moved back into a world without vibration.
          So incapable of feeling that one was seeing the time of their death.
          Ancient death already entered into oblivion.
          Already of dry tears.”] [My own translation.]


             1. The Legacy of the Second World Conference on Human
                         Rights (1993), in Its Attention
                             to Human Vulnerability
   55. May I now turn to another issue of particular importance here. In
the course of the work of the Second World Conference on Human
Rights (Vienna, 1993), — as I recall in my memories of it, — special
attention was turned to vulnerable persons and groups in great need of
protection, so as to overcome their defencelessness 19. There was stress on
the need of positive measures and obligations to this eﬀect 20. The Second
World Conference on Human Rights left an important legacy, as found
in its ﬁnal document, the Vienna Declaration and Programme of

     19A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II Conferência
Mundial de Direitos Humanos (1993-2013), Fortaleza/Brazil, IBDH/IIDH/SLADI, 2014,
pp. 59, 65, 73, 93 and 103-104.
    20 Ibid., p. 76; emphasis was given to the 1948 Universal Declaration of Human Rights

(ibid., p. 97, note 151), and the universal juridical conscience was acknowledged as the
ultimate material source of the law of nations, of all law (ibid., p. 106).


53

53 application of the genocide convention (sep. op. cançado trindade)

Action, — of which I keep a very good memory, having participated in
the work of its Drafting Committee.

   56. One of the key points of the 1993 Declaration and Programme of
Action was its special attentiveness to discriminated or disadvantaged
persons, to vulnerable persons and groups, to the poor and the socially
excluded, in sum, to all those in greater need of protection 21. It was not
surprising that the 1993 World Conference was particularly attentive,
inter alia, to the condition of vulnerable groups and persons, — as the
issue which was already under the attention of United Nations organs.

   57. In eﬀect, due to the endeavours of international supervisory organs
at global and regional levels, numerous lives had been spared, reparations
for damages had been awarded, legislative measures had been adopted or
modiﬁed for the sake of protection, wrongful administrative practices had
to the same eﬀect been terminated 22. Its legacy as a whole is to be kept in
mind nowadays 23, given the subsequent and current occurrence of atroci-
ties against human beings.

   58. In the adjudication by the ICJ of recent cases pertaining to human
violence aﬀecting vulnerable victims, I have deemed it ﬁt to focus on the
legacy of the Second World Conference on Human Rights in relation to
the vulnerability of the victims. Thus, in my three extensive dissenting
opinions in the three cases of the Obligations concerning Negotiations
relating to Cessation of the Nuclear Arms Race and to Nuclear Disarma-
ment (Judgments of 10 May 2016 — cf. infra), in my ﬁrm support of that
universal obligation I drew attention to the focus on “attention on vul-
nerable segments of the populations” and the concern with “meeting
basic human needs” (para. 124).

 59. I added that a basic concern of the Second World Conference on
Human Rights
     “as I have pointed out on distinct occasions along the last two dec-
     ades 24 — can be found in the recognition of the legitimacy of the

   21 United Nations, Vienna Declaration and Programme of Action, New York, 1993,

pp. 25-71. As it became clear that human rights permeate all areas of human activity,
the incorporation of the human rights dimension in all programmes and activities of the
United Nations was propounded in the Vienna Conference.
   22 In addition, national democratic institutions had been strengthened, and positive

measures and educational programmes had been adopted.
   23 Cf. A. A. Cançado Trindade, “The International Law of Human Rights Two Decades

after the Second World Conference on Human Rights in Vienna in 1993”, The Realiza-
tion of Human Rights: When Theory Meets Practice — Studies in Honour of Leo Zwaak (eds.
Y. Haeck et al.), Cambridge/Antwerp/Portland, Intersentia, 2013, pp. 15-39.
   24 A. A. Cançado Trindade, A Proteção dos Vulneráveis, op. cit. supra note 19, 2014,

pp. 13-356; A. A. Cançado Trindade, “Sustainable Human Development and Conditions of

54

54 application of the genocide convention (sep. op. cançado trindade)

          concern of the international community as a whole with the condi-
          tions of living of all human beings everywhere. The placing of the
          well-being of peoples and human beings, of the improvement of their
          conditions of living, at the centre of the concerns of the international
          community, is remindful of the historical origins of the droit des
          gens.” 25 (Para. 125.)
  60. Moreover, I have retaken my considerations on the matter in my
subsequent separate opinion in the ICJ’s Order (of 19 April 2017) in the
case of the Application of the International Convention for the Suppression
of the Financing of Terrorism and of the International Convention on the
Elimination of All Forms of Racial Discrimination (Ukraine v. Russian
Federation), wherein I have stressed the relevance of provisional mea-
sures of protection in a situation of a strong adversity and suﬀerings of
the victimized persons. I have proceeded, in this new and long separate
opinion, to elucidate a series of issues, some of which raised also now in
the cas d’espèce.

   61. It is not my intention to reiterate here all my clariﬁcations made
and examined in my separate opinion of almost three years ago. May I
just refer brieﬂy here to some of the points I have made on that occasion
in the ICJ’s decision in that case opposing Ukraine to the Russian Fed-
eration. To start with, I have examined the treatment of human vulnera-
bility — including cases of extreme vulnerability — in the case law of
contemporary international tribunals, such as the ICJ, the Inter-American
Court of Human Rights (IACtHR) and the European Court of Human
Rights (ECHR) (paras. 12-20).
   62. In my examination of such treatment in successive cases, I have
pondered, inter alia, that
            “It is signiﬁcant that, in our times, cases pertaining to situations of
          extreme adversity or vulnerability of human beings have been brought

Life as a Matter of Legitimate International Concern: The Legacy of the UN World Confer-
ences”, Japan and International Law — Past, Present and Future (International Symposium
to Mark the Centennial of the Japanese Association of International Law), The Hague,
Kluwer, 1999, pp. 285-309; A. A. Cançado Trindade, “The Contribution of Recent World
Conferences of the United Nations to the Relations between Sustainable Development
and Economic, Social and Cultural Rights”, Les hommes et l’environnement: Quels droits
pour le vingt-et-unième siècle? — Etudes en hommage à Alexandre Kiss (eds. M. Prieur and
C. Lambrechts), Paris, Ed. Frison-Roche, 1998, pp. 119-146; A. A. Cançado Trindade,
“Memória da Conferência Mundial de Direitos Humanos (Vienna, 1993)”, 87/90 Boletim
da Sociedade Brasileira de Direito Internacional (1993-1994), pp. 9-57.
     25
      Those conferences acknowledged that human rights do in fact permeate all areas of
human activity, and contributed decisively to the re-establishment of the central position
of human beings in the conceptual universe of the law of nations (droit des gens). Cf., on
the matter, A. A. Cançado Trindade, Evolution du droit international au droit des gens —
L’accès des particuliers à la justice internationale: le regard d’un juge, Paris, Pedone, 2008,
pp. 1-187.

55

55 application of the genocide convention (sep. op. cançado trindade)

          to the attention of the ICJ as well as other international tribunals.
          This is, in my perception, a sign of the new paradigm of the humanized
          international law, the new jus gentium 26 of our times, sensitive and
          attentive to the needs of protection of the human person in any
          circumstances of vulnerability. The case law of international human
          rights tribunals is particularly illustrative in this respect.” (I.C.J. Reports
          2017, p. 162, para. 17.)
   63. In the same case of Ukraine v. Russian Federation, — I went on, —
a worrisome illustration of the urgent need for provisional measures of
protection was provided by the continuous indiscriminate shelling of the
civilian population from all sides, in densely populated areas (in eastern
Ukraine), in breach of the international law of human rights and of inter-
national humanitarian law (ibid., pp. 165-166, paras. 27-28). Non-
compliance with the needed provisional measures of protection generates
the responsibility of the State, with legal consequences (ibid., p. 159,
para. 8).
   64. The gravity of the situation in the cas d’espèce, I proceeded, required
provisional measures of protection, oriented by the principle pro persona
humana, pro victima (ibid., pp. 184-185, para. 85). This — I added —
          “requires the ICJ to go beyond the strict inter-State dimension (the
          one it is used to, attached to a dogma of the past), and to concentrate
          attention on victims (including the potential ones 27), — be they indi-
          viduals 28, groups of individuals 29, peoples or humankind 30, as sub-
          jects of international law, — and not on inter-State susceptibilities.
   26 Cf. A. A. Cançado Trindade, A Humanização do Direito Internacional, 2nd rev. ed.,

Belo Horizonte, Edit. Del Rey, 2015, pp. 3-782; A. A. Cançado Trindade, La Human-
ización del Derecho Internacional Contemporáneo, México, Edit. Porrúa/IMDPC, 2013,
pp. 1-324; A. A. Cançado Trindade, Los Tribunales Internacionales Contemporáneos y la
Humanización del Derecho Internacional, Buenos Aires, Ed. Ad-Hoc, 2013, pp. 7-185.
     27On the notion of potential victims in the framework of the evolution of the notion
of victim (or the condition of the complainant) in the domain of the International Law of
Human Rights, cf. A. A. Cançado Trindade, “Co-existence and Co-ordination of Mecha-
nisms of International Protection of Human Rights (At Global and Regional Levels)”,
202 Recueil des cours de l’Académie de droit international de La Haye (1987), Chap. XI,
pp. 243-299, esp. pp. 271-292.
    28 As I pointed out in my separate opinions of the Ahmadou Sadio Diallo (Republic

of Guinea v. Democratic Republic of the Congo) case (Judgments of 30 November 2010,
Merits; and of 19 June 2012, Reparations).
    29 As I sustained in my dissenting and separate opinions in the case of Questions relating

to the Obligation to Prosecute or Extradite (Belgium v. Senegal) (Order of 28 May 2009,
and Judgment of 20 July 2012, respectively), as well as in my dissenting opinion in the
case of the Application of the Convention on the Prevention and Punishment of the Crime of
Genocide (Croatia v. Serbia) (Judgment of 3 February 2015).
    30 As I upheld in my three dissenting opinions in Obligations concerning Negotiations

relating to Cessation of the Nuclear Arms Race and to Nuclear Disarmament (Marshall
Islands v. India) (Marshall Islands v. Pakistan) (Marshall Islands v. United Kingdom)
(Jurisdiction and Admissibility, Judgment, I.C.J. Reports 2016 (I), p. 255 et seq.).


56

56 application of the genocide convention (sep. op. cançado trindade)

     Human beings in vulnerability are the ultimate beneﬁciaries of provi-
     sional measures of protection, endowed nowadays with a truly tute-
     lary character, as true jurisdictional guarantees of preventive
     character.” (I.C.J. Reports 2017, p. 185, para. 86.)


   65. I then warned that the need of greater attention to human vulner-
ability was to be carefully faced with full awareness of the pressing need
to secure protection to the aﬀected human beings (ibid., pp. 185-186,
paras. 87-88). The principle of humanity comes to the fore (ibid., p. 186,
para. 90), permeating the whole corpus juris of contemporary interna-
tional law, with “a clear incidence on the protection of persons in situa-
tions of great vulnerability. (. . .) Human beings stand in need, ultimately,
of protection against evil, which lies within themselves” (ibid., p. 185,
para. 91).

           2. International Case Law and the Need of Properly
                     Addressing Human Vulnerability
(a) Support for the relevance of consideration of vulnerability of the victims


   66. The Second World Conference on Human Rights remained faith-
ful to the legacy of the 1948 Universal Declaration of Human Rights and
provided responses to new challenges. The warning of the Universal Dec-
laration has been kept in mind, to the eﬀect that “disregard and contempt
for human rights have resulted in barbarous acts which have outraged the
conscience of mankind” (preamble, para. 2). The Declaration further
warns that “it is essential, if man is not compelled to have recourse, as a
last resort, to rebellion against tyranny and oppression, that human rights
should be protected by the rule of law” (ibid., para. 3). And it asserts that
“recognition of the inherent dignity and of the equal and inalienable
rights of all members of the human family is the foundation of freedom,
justice and peace in the world” (ibid., para. 1).

   67. International case law is gradually reckoning the need of properly
addressing human vulnerability. Within the ICJ, I have been constantly
attentive to this needed development. Thus, in my separate opinion in the
ICJ’s Order of provisional measures of protection (of 18 July 2011) in the
case of the Request for Interpretation of the Judgment of 15 June 1962 in
the Case concerning the Temple of Preah Vihear (Cambodia v. Thailand)
(Cambodia v. Thailand), I pointed out that there have been cases where
the ICJ, in indicating such measures, like in the cas d’espèce, “most sig-
niﬁcantly went beyond the inter-State dimension, in expressing its concern
also for the human persons (les personnes humaines) in situations of risk,
or vulnerability and adversity” (I.C.J. Reports 2011 (II), p. 591,
para. 74).

57

57 application of the genocide convention (sep. op. cançado trindade)

   68. In my separate opinion in the ICJ’s Judgment (on reparations, of
19 June 2012) in the case of Ahmadou Sadio Diallo (Republic of Guinea v.
Democratic Republic of the Congo), I pondered that measures adopted for
the rehabilitation of those victimized in cases of grave violations of their
rights, “have intended to overcome the extreme vulnerability of victims,
and to restore their identity and integrity” (Compensation, Judgment,
I.C.J. Reports 2012 (I), p. 379, para. 84). Earlier on, in the same case of
Ahmadou Sadio Diallo (Merits, Judgment of 30 November 2010), I related,
in my separate opinion, the pressing need to overcome the situation of
vulnerability or even defencelessness of victims to the principle of human-
ity in its wide dimension (I.C.J. Reports 2010 (II), p. 762, para. 105).

    69. On other occasions, likewise, I have addressed the matter in the
ICJ: for example, in my dissenting opinion in the case of the Jurisdictional
Immunities of the State (Germany v. Italy: Greece intervening), I drew
attention to the increased vulnerability of victimized persons (Judgment,
I.C.J. Reports 2012 (I), pp. 243-244, para. 175); and in my separate opin-
ion in the case of the Questions relating to the Obligation to Prosecute or
Extradite (Belgium v. Senegal), I considered the vulnerability and rehab-
ilitation of victims (Judgment, I.C.J. Reports 2012 (II), p. 555, para. 174).
All these ponderations, in addition to others, are duly systematized 31.



(b) Invocation of occurrence of extreme human vulnerability
   70. In the oral proceedings before the ICJ in the cas d’espèce, the
Applicant State has been attentive to the utter vulnerability of the
Rohingya; thus, in the public hearing of 10 December 2019, it referred, in
this respect, to the point made by the UN Mission’s Report (of 17 Sep-
tember 2018) 32 that their “extreme vulnerability” was “a consequence of
State policies and practices implemented over decades” 33. The Gambia
has devoted a whole part of its oral arguments to “The Rohingya’s Vul-
nerability to Continuing Acts of Genocide” (Part IV); in assessing “the
situation of the approximately 600,000 Rohingya who remain in Myan-
mar today” (p. 37, para. 1), it characterized their situation as “one of
extreme vulnerability, with ongoing acts of genocide against them, and
the grave risk that even more heinous atrocities (. . .) will be inﬂicted
upon them at any time” (ibid., p. 37, para. 2).

   31 Cf. Judge A. A. Cançado Trindade — The Construction of a Humanized International

Law — A Collection of Individual Opinions (1991-2013), Vol. II (International Court of
Justice), The Hague/Leiden, Brill/Nijhoﬀ, 2014, pp. 967, 1779-1780, 1685, 1469 and 1597,
respectively.
   32 UN Human Rights Council, Report of the Detailed Findings of the Independent Inter-

national Fact-Finding Mission on Myanmar, UN doc. A/HRC/39/CRP.2 (17 September
2018), para. 458.
   33 CR 2019/18, of 10 December 2019, p. 23, para. 9.



58

58 application of the genocide convention (sep. op. cançado trindade)

   71. Moreover, in referring to occasions in which the ICJ took note of
human vulnerability in its own case law (p. 58, paras. 9 and 11), The Gam-
bia has added that in the present case “the Rohingya are not only deprived
of their political, social and cultural rights, they are threatened with mas-
sive loss of life itself, and, striking at the heart of these proceedings, with
loss of their very existence as a group” (p. 58, para. 11).
   72. Invocation of extreme human vulnerability is a key element to be
taken into account in a decision concerning provisional measures of pro-
tection, in a case like the present one, on the Application of the Convention
against Genocide. In eﬀect, from time to time, the ICJ has been seized of
cases disclosing human cruelty, always present in the history of human-
kind. For example, in its three Judgments in the three cases of the Obliga-
tions concerning Negotiations relating to Cessation of the Nuclear Arms
Race and to Nuclear Disarmament (Marshall Islands v. United Kingdom)
(Marshall Islands v. India) (Marshall Islands v. Pakistan), as the Court
has found itself — by a split majority — without jurisdiction to adjudi-
cate them, I have appended three strong dissenting opinions thereto.

   73. In my three dissents, I have warned of the manifest illegality of
nuclear weapons, which constitute a continuing threat to humankind as a
whole. I dwelt extensively upon evil and cruelty in human relations, hav-
ing deemed it ﬁt to devote one part (XVI) of my dissenting opinions to
“The Principle of Humanity and the Universalist Approach: Jus Neces-
sarium Transcending the Limitations of Jus Voluntarium”, preceded, inter
alia, by another part (VIII) on “Human Wickedness: From the Twenty-
First Century Back to the Book of Genesis”.

   74. In the earlier parts of my dissents, I recalled the presence in the
reasoning of many inﬂuential thinkers of the twentieth century (inter alia,
in the middle of last century, Mahatma Gandhi and Stefan Zweig, among
several others in distinct continents) warning against human wickedness
with its numerous victims of the atrocities perpetrated at that time and
before, and continuing nowadays. And I have stressed, in face of the per-
sistence of human cruelty, the great need for a people-centred approach,
keeping in mind the fundamental right to life, with the raison d’humanité
prevailing over the raison d’Etat.



     VI. The Utmost Importance of the Safeguard of Fundamental
             Rights by Provisional Measures of Protection,
                     in the Domain of JUS COGENS

             1. Fundamental, Rather than “Plausible”, Rights
  75. The rights protected by the present Order of provisional measures
of protection are truly fundamental rights, starting with the right to life,

59

59 application of the genocide convention (sep. op. cançado trindade)

right to personal integrity, right to health, among others. The ICJ, once
again, refers to rights which appear to it “plausible” (e.g., para. 56), as it
has become used to, always with my criticisms. In referring to the argu-
ments of the Contending Parties, only in paragraphs 46-47 of the present
Order, among others, there appear ten references to “plausible”, related
to rights, acts, facts, claims, genocidal intent, inferences.


  76. There is great need of serious reﬂection on this superﬁcial use of
“plausible”, which is devoid of a meaning. I do not intend to reiterate
here all the criticisms I have been making on resort to “plausible”, what-
ever that means. May I just recall that, in the course of last year (2018),
on more than one occasion I dwelt upon this matter. Thus, in my separate
opinion in the case of Application of the International Convention on the
Elimination of All Forms of Racial Discrimination (Qatar v. United Arab
Emirates), I pondered that

        “The test of so-called ‘plausibility’ of rights is, in my perception,
     an unfortunate invention — a recent one — of the majority of the
     ICJ.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        It appears that each one feels free to interpret so-called ‘plausibility’
     of rights in the way one feels like; this may be due to the fact that the
     Court’s majority itself has not elaborated on what such ‘plausibility’
     means. To invoke ‘plausibility’ as a new ‘precondition’, creating
     undue diﬃculties for the granting of provisional measures of protec-
     tion in relation to a continuing situation, is misleading, it renders a
     disservice to the realization of justice.” (Provisional Measures, Order
     of 23 July 2018, I.C.J. Reports 2018 (II), pp. 456-457, paras. 57 and
     59.)
   77. In sequence, in the same separate opinion, I deemed it ﬁt to warn,
inter alia, that
        “The so-called ‘plausibility’ of rights is surrounded by uncertain-
     ties, which are much increased in trying to add to it the so-called
     ‘plausibility’ of admissibility, undermining provisional measures of
     protection as jurisdictional guarantees of a preventive character. It is
     time to awaken and to concentrate attention on the nature of provi-
     sional measures of protection, particularly under human rights trea-
     ties, to the beneﬁt of human beings experiencing a continuing situation
     of vulnerability aﬀecting their rights.” (Ibid., p. 457, para. 60.)


  78. Shortly afterwards, in my separate opinion in the case of Alleged
Violations of the 1955 Treaty of Amity, Economic Relations, and Consular
Rights (Islamic Republic of Iran v. United States of America), I criticized

60

60 application of the genocide convention (sep. op. cançado trindade)

the unnecessary resort by the ICJ to “plausibility” in a continuing situa-
tion of vulnerability, (Provisional Measures, Order of 3 October 2018
I.C.J. Reports 2018 (II), pp. 676-677, paras. 72-76) 34. I pondered that

          “the avoidance of referring to ‘plausibility’ would have enhanced the
          Court’s reasoning, rendering it clearer. Particularly in cases, like the
          present one, where the rights — the protection of which is sought by
          means of provisional measures — are clearly deﬁned in a treaty, to
          invoke ‘plausibility’ makes no sense. The legal profession, in
          also indulging here in so-called ‘plausibility’ (whatever that means),
          is incurring likewise into absurd uncertainties.” (Ibid., p. 677, para. 77.)

  79. As in the present Order of provisional measures of protection we
are really in face of fundamental rights (not “plausible” ones), the basic
principle of equality and non-discrimination also marks its presence here.
I addressed this point in my aforementioned recent separate opinion in
the case of Application of the International Convention on the Elimination
of All Forms of Racial Discrimination (Qatar v. United Arab Emirates),
Provisional Measures, Order of 23 July 2018 (see para. 76 supra), where I
pointed out that
             “The advances in respect of the basic principle of equality and
          non-discrimination at normative and jurisprudential levels 35, have
          not, however, been accompanied by the international legal doctrine,
          which so far has not dedicated suﬃcient attention to that fundamen-
          tal principle; it stands far from guarding proportion to its importance
          both in theory and practice of law. This is one of the rare examples
          of international case law preceding international legal doctrine, and
          requiring from it due and greater attention.” (I.C.J. Reports 2018 (II),
          p. 444, para. 18.)
  80. I then drew attention to the suﬀerings aﬀecting numerous migrants
nowadays, and warned that
             “Nothing has been learned from suﬀerings of past generations;
          hence the need to remain attached to the goal of the realization of
          justice, bearing in mind that law and justice go indissociably together.
          The ICJ has a mission to keep on endeavouring to contribute to a
          humanized law of nations, in the dehumanized world of our days.”
          (Ibid., p. 447, para. 28.)


     34
      As I had earlier done also in my separate opinion in the case of Jadhav (India v. Paki-
stan), Provisional Measures, Order of 18 May 2017, I.C.J. Reports 2017, p. 254, para. 19.
   35 To the study of which I have dedicated my extensive book: A. A. Cançado Trindade,

El Principio Básico de Igualdad y No-Discriminación: Construcción Jurisprudencial, 1st ed.,
Santiago de Chile, Ed. Librotecnia, 2013, pp. 39-748.

61

61 application of the genocide convention (sep. op. cançado trindade)

It is necessary to keep in mind that the principle of equality and non-
discrimination lies in the foundations of the rights safeguarded under the
Convention against Genocide, and human rights conventions, also by
means of provisional measures of protection.

          2. Jus Cogens under the Convention against Genocide and
               the Corresponding Customary International Law
   81. As examined in a recent study of the developing international case
law on the matter, provisional measures of protection are nowadays
endowed with an autonomous legal regime of their own 36, which is of
great signiﬁcance for the protection of fundamental human rights. Such
rights remain in the domain of jus cogens. This is a point which did not
pass unperceived in the oral procedure before the ICJ: in the public hear-
ing of 10 December 2019, the delegation of The Gambia made a reference
to such acknowledgment of jus cogens 37, an issue which could have been
addressed by the ICJ in its present Order.
   82. It would not have been the ﬁrst time, as the issue is present in the
ICJ’s case law, though it requires nowadays further development. May I
just recall, in this respect, the main points addressed by the Court so far.
Thus, looking further back in time, in the aforementioned case of Armed
Activities on the Territory of the Congo(Democratic Republic of the Congo
v. Rwanda) (cf. para. 4, supra), the ICJ recognized (in its Judgment on
jurisdiction and admissibility, of 3 February 2006) the prohibition of
genocide as a peremptory norm of international law (I.C.J. Reports 2006,
p. 55, para. 64).
   83. One decade earlier, in the case of Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia and Her-
zegovina v. Yugoslavia), Preliminary Objections, Judgment), the ICJ
observed, inter alia, that the terms of Article IX of the Convention against
Genocide do “not exclude any form of State responsibility” (I.C.J. Reports
1996 (II), p. 616, para. 32). In my understanding, State responsibility and
individual criminal responsibility cannot be dissociated in cases of mas-
sacres 38.
   84. The subsequent case law of the ICJ again addressed the matter, in
the aforementioned cases (cf. para. 3, supra) of Application of the Conven-
tion against Genocide, opposing Bosnia and Herzegovina to Serbia and
Montenegro (Judgment of 26 February 2007), as well as of Application of

     36
      Cf. A. A. Cançado Trindade, O Regime Jurídico Autônomo das Medidas Provisórias
de Proteção, The Hague/Fortaleza, IBDH/IIDH, 2017, pp. 13-348.
   37 CR 2019/18, of 10 December 2019, p. 51, para. 7.
   38 On the lessons from the international adjudication of such cases, cf. A. A. Cançado

Trindade, State Responsibility in Cases of Massacres: Contemporary Advances in Interna-
tional Justice, Utrecht, Universiteit Utrecht, 2011, pp. 1-71; A. A. Cançado Trindade, La
Responsabilidad del Estado en Casos de Masacres — Dificultades y Avances Contemporá-
neos en la Justicia Internacional, Mexico, Edit. Porrúa/Escuela Libre de Derecho, 2018,
pp. 1-104.

62

62 application of the genocide convention (sep. op. cançado trindade)

the Convention against Genocide, opposing Croatia to Serbia (Judgment
of 3 February 2015). On both occasions, the treatment of the matter by
the Court was incomplete and unsatisfactory.

   85. Thus, in its 2007 Judgment, the Court conﬁrmed the applicability
of the rules on State responsibility between States in the context of gen-
ocide (Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and Monte-
negro), Judgment, I.C.J. Reports 2007 (I), p. 114, para. 167), but not
without underlining that in its view the recognition of State responsibility
should not be understood as making room for State crimes, thus impos-
ing limitations on the matter (ibid., pp. 114-115, paras. 167-170). And in
its 2015 Judgment, the Court brieﬂy referred to jus cogens without consid-
ering its legal eﬀects (Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Croatia v. Serbia), Judgment,
I.C.J. Reports 2015 (I), p. 47, para. 87).
   86. In my dissenting opinion appended thereto, I sustained that grave
violations of human rights and of international humanitarian law, and
acts of genocide, among other atrocities, are in breach of responsibility
and call for reparations to the victims This is in line with the idea of rec-
titude (in conformity with the recta ratio of natural law), underlying the
conception of law (in distinct legal systems — Droit/Right/Recht/Direito/
Derecho/Diritto) as a whole (ibid., p. 311, paras. 318-319).


   87. I then added, inter alia, that the Convention against Genocide is
people-oriented (ibid., pp. 374, 376 and 379, paras. 521, 529, 542 and 545),
with attention needing to be focused on the segment of the population
concerned, in pursuance of a humanist outlook, in the light of the prin-
ciple of humanity (Part XVIII). The Convention, I further added, calls
for care to be turned to the victims, rather than to inter-State suscepti-
bilities (ibid., pp. 367-368, paras. 494-496) 39. In sum, jus cogens is to be
properly considered under the Convention against Genocide and the cor-
responding customary international law.


                                     VII. Epilogue

   88. In my understanding, it is necessary to take all the above consider-
ations into account in order to secure the advances in the domain of the
autonomous legal regime of provisional measures of protection. As to the
cas d’espèce, it is signiﬁcant that the present Order of provisional mea-

    39 For a recent case study, on the basis of my extensive dissenting opinion in this case,

cf. A. A. Cançado Trindade, A Responsabilidade do Estado sob a Convenção contra o
Genocídio: Em Defesa da Dignidade Humana, Fortaleza, IBDH/IIDH, 2015, pp. 9-265.


63

63 application of the genocide convention (sep. op. cançado trindade)

sures of protection has just been adopted by the ICJ by unanimity. The
measures of protection have, in my understanding, been ordered by the
ICJ to safeguard the fundamental rights of those who remain, in the trag-
edy of Myanmar, in a continuing situation of extreme vulnerability, if not
defencelessness.
   89. Last but not least, may I proceed to a brief recapitulation of the
main points I have deemed it ﬁt to make, in the present separate opinion,
in respect of provisional measures of protection under the Convention
against Genocide. Primus: In a case like the present one, the provisions of
the Convention conform a Law of protection (droit de protection), ori-
ented towards the safeguard of the fundamental rights of those victimized
in a continuing situation of human vulnerability, so as also to secure the
prevalence of the rule of law (la prééminence du droit).

   90. Secundus: The ICJ has, along the years, been giving its contribu-
tion to the international case law concerning the Convention against
Genocide; yet, the Court’s Orders on provisional measures of protection
under the Convention have been rather rare, though they play their role
of extending protection to the fundamental rights of persons and groups
in extreme vulnerability. Tertius: In relation to the occurrences in the
tragedy in Myanmar, international fact-ﬁnding has been undertaken by
the reports of the UN Mission on Myanmar (of 2018 and 2019), including
“detailed ﬁndings”, as well as by the reports of the UN Special Rappor-
teur on Human Rights in Myanmar (of 2018 and 2019).


   91. Quartus: These successive United Nations reports give account of a
continuing situation aﬀecting human rights of numerous persons under
the Convention against Genocide. Quintus: Provisional measures of pro-
tection, like the ones indicated in the present Order, are intended to put
an end to a continuing situation of extreme vulnerability of the victimized
persons. Sextus: In a continuing situation of the kind, the fundamental
rights requiring protection are clearly known, there being no sense to
wonder whether they are “plausible”. Septimus: A continuing situation in
breach of human rights is a point which has been attracting the attention
of the ICJ in recent cases, at distinct stages of the proceedings.

   92. Octavus: Provisional measures of protection have, in recent years,
been protecting growing numbers of persons in situations of extreme vul-
nerability, having thus been transformed into a true jurisdictional guaran-
tee of preventive character. Nonus: Extreme human vulnerability is a test
more compelling than resort to so-called ‘plausibility’ of rights for the
ordering of provisional measures of protection under the Convention
against Genocide.
   93. Decimus: The legacy of the Second World Conference on Human
Rights (Vienna, 1993) has been much contributing to the protection of
human beings in situations of great vulnerability. Undecimus: Further-

64

64 application of the genocide convention (sep. op. cançado trindade)

more, international case law, as the cas d’espèce shows, can serve the need
of properly addressing extreme human vulnerability. Duodecimus: It is of
the utmost importance the safeguard of fundamental rights by provi-
sional measures of protection, in the domain of jus cogens, under the
Convention against Genocide and the corresponding customary interna-
tional law.

   94. Tertius decimus: There continues to be an advance towards the
consolidation of what I have been calling, along the years, the auto-
nomous legal regime of provisional measures of protection. Quartus deci-
mus: The historical formation of the corpus juris of international
protection of the rights of the human person has much contributed to a
growing awareness of the importance of the prevalence also of the basic
principle of equality and non-discrimination. Quintus decimus: The pres-
ent case once again shows that the determination and ordering of provi-
sional measures of protection under the Convention against Genocide,
and under human rights conventions, can only be properly undertaken
from a humanist perspective, necessarily avoiding the pitfalls of an out-
dated and impertinent State voluntarist outlook.

                      (Signed) Antônio Augusto Cançado Trindade.




65

